 



EXHIBITS 4.4 AND 10.32
LIMITED WAIVER
AND
FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS LIMITED WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) made as of the 13th day of November, 2007, by and
among TANDY BRANDS ACCESSORIES, INC. (the “Borrower”), WELLS FARGO HSBC TRADE
BANK, N. A., as Administrative Agent (“Agent”), WELLS FARGO BANK, N.A., as
Arranger (“Arranger”) and such of the lenders specified in the Credit Agreement
described below as are signatories hereof (“Lenders”).
     WHEREAS, Borrower, Agent, Arranger and the Lenders entered into an Amended
and Restated Credit Agreement dated as of September 6, 2006, (the “Credit
Agreement”); and
     WHEREAS, certain Events of Default have occurred and continue to exist as a
result of Borrower’s failure to comply with Sections 10.13 and 10.14 of the
Credit Agreement as of September 30, 2007 (the “Subject Defaults”); and
     WHEREAS, the Borrower has requested that Agent and the Lenders provide a
limited waiver of the Subject Defaults and make certain amendments to the Credit
Agreement, and the Agent and the Lenders are willing to do so subject to the
terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.
     2. Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:
     2.1 Definitions
          (a) The definition of “Applicable Commitment Fee Percentage” set forth
in Section 1 of the Credit Agreement is hereby amended by adding the following
sentence at the end of such definition:
“Notwithstanding the foregoing, at all times during the Adjustment Period, the
Applicable Commitment Fee Percentage shall be 0.375% per annum.”

1



--------------------------------------------------------------------------------



 



          (b) The definition of “Applicable Margin” set forth in Section 1 of
the Credit Agreement is hereby amended by adding the following sentence at the
end of such definition:
“Notwithstanding the foregoing, at all times during the Adjustment Period, the
Applicable Margin for Eurodollar Borrowings shall be 2.50% per annum.”
          (c) Section 1 of the Credit Agreement is hereby further amended by
adding the following definition thereto, in appropriate alphabetical order:
     “Adjustment Period’ shall mean the period commencing September 30, 2007 and
ending on the date on which Borrower delivers financial statements and related
certificates required hereunder for the fiscal quarter ending December 31, 2007,
reflecting that no Default or Event of Default exists as of such date.
     2.2 The Revolving Credit Loan. The first sentence of Section 2.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Subject to the terms and conditions of this Agreement, each Lender agrees to
extend to the Borrower from the date hereof through the Termination Date, a
revolving line of credit which shall not exceed (i) at all times during the
Adjustment Period, $30,000,000, and (ii) at all other times, the Total Revolving
Credit Commitment, in either case less (a) outstanding Advances (including
Swingline Advances), (b) Letter of Credit Obligations, and (c) the Acceptance
Exposure.
     3. Limited Waiver. Effective as of September 30, 2007, and subject to the
other terms and conditions of this Amendment, Agent and Lenders hereby waive the
Subject Defaults and their rights and remedies under the Credit Agreement and
otherwise existing as a result of the Subject Defaults.
          The Borrower is hereby notified that irrespective of (i) any waivers
previously granted by Agent and Lenders regarding the Credit Agreement and the
Loan Documents, (ii) any previous failures or delays of Agent and Lenders in
exercising any right, power or privilege under the Credit Agreement or the Loan
Documents, or (iii) any previous failures or delays of Agent and Lenders in the
monitoring or in the requiring of compliance by the Borrower with the duties,
obligations, and agreements of the Borrower in the Credit Agreement and the Loan
Documents, hereafter the Borrower will be expected to comply strictly with its
duties, obligations and agreements under the Credit Agreement and the Loan
Documents.
     4. Effectiveness of Amendment. This Amendment shall be effective upon
receipt by the Agent of:
          (a) A copy or copies of this Amendment signed by each of the parties
hereto;

2



--------------------------------------------------------------------------------



 



          (b) A Confirmation of Guaranty executed by each Guarantor; and
          (c) A Compliance Certificate executed by Borrower.
          (d) Receipt by Agent, for the benefit of each Lender signatory hereto,
an accommodation fee equal to 0.15% of each such Lender’s Revolving Credit
Commitment, in immediately available funds, which fee shall be fully earned and
non-refundable upon execution hereof.
          (e) Receipt by Wells Fargo HSBC Trade Bank, N.A. of all amounts
payable to it pursuant to the Fee Letter dated October 30, 2007, between it and
the Borrower.
     5. Ratifications, Representations and Warranties.
(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrower, Agent and the Lenders
agree that the Credit Agreement and the Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
(b) To induce the Agent and the Lenders to enter into this Amendment, the
Borrower ratifies and confirms each representation and warranty set forth in the
Credit Agreement as if such representations and warranties were made on the even
date herewith, (except to the extent that such representations and warranties
related solely to an earlier date and except to the extent that the facts upon
which such representations are based have been changed by the transactions
contemplated in the Credit Agreement) and further represents and warrants
(i) that there has occurred since the date of the last financial statements
delivered to the Agent and the Lenders no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Change,
(ii) that no Event of Default (other than the Subject Defaults) exists on the
date hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment.
     6. Benefits. This Amendment shall be binding upon and inure to the benefit
of Borrower, Agent and the Lenders and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
Agent and the Lenders, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.
     7. Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

3



--------------------------------------------------------------------------------



 



     8. Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severed and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     9. Entire Agreement. The Credit Agreement, as amended by this Amendment,
contains the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.
     10. Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in the
Credit Agreement to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.
     11. Counterparts. This Amendment may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            BORROWER:

TANDY BRANDS ACCESSORIES, INC.
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President and Chief
Executive Officer        AGENT:

WELLS FARGO HSBC TRADE
BANK, N.A.
      By:   /s/ John R. Peloubet       Name:   John R. Peloubet         Title:  
Vice President       

4



--------------------------------------------------------------------------------



 



            ARRANGER:
            WELLS FARGO BANK, N. A.
      By:   /s/ John R. Peloubet       Name:   John R. Peloubet        Title:  
Vice President          LENDERS:


WELLS FARGO HSBC TRADE BANK, N. A.
      By:   /s/ John R. Peloubet       Name:   John R. Peloubet        Title:  
Vice President          COMERICA BANK
      By:   /s/ Donald P. Hellman       Name:   Donald P. Hellman       
Title:   SVP          BANK OF AMERICA, N. A.
      By:   /s/ Allison W. Connally       Name:   Allison W. Connally       
Title:   Vice President          JPMORGAN CHASE BANK, N. A.
      By:   /s/ Jerry Petrey       Name:   Jerry Petrey        Title:   SVP     
 

5



--------------------------------------------------------------------------------



 



CONFIRMATION OF GUARANTY
     Reference is made to the Amended and Restated Credit Agreement dated as of
September 7, 2006 (the “Credit Agreement”) among Tandy Brands Accessories, Inc.
(“Borrower”), Wells Fargo HSBC Trade Bank, N. A., as Administrative Agent
(“Agent”), Wells Fargo Bank, N.A., and the lenders specified therein
(“Lenders”). The undersigned Guarantors hereby confirm that their guaranty under
the Amended and Restated Subsidiary Guaranty dated as of September 7, 2006 for
the benefit of the Agent, the Lenders, and Wells Fargo Bank, N. A., continues in
full force and effect notwithstanding the Limited Waiver and First Amendment to
Amended and Restated Credit Agreement dated as of November 13th, 2007 (the
“First Amendment”), which First Amendment is hereby accepted and consented to by
each Guarantor. In accordance herewith, the aforesaid guaranty shall be deemed
to cover and secure the Obligations at any time due from Borrower pursuant to
the Credit Agreement as the latter has been modified by the First Amendment.
This Confirmation of Guaranty shall be governed by and construed in accordance
with the laws of the State of Texas.
Dated this 13 day of November, 2007.

            TBAC-PRINCE GARDNER, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
AMITY/ROLFS, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TBAC INVESTMENTS, INC.,
a Nevada corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President     

6



--------------------------------------------------------------------------------



 



            TBAC GENERAL MANAGEMENT
COMPANY,
a Nevada corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
ACCESSORY DESIGN GROUP, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TBAC-TOREL, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TANDY BRANDS ACCESSORIES
HANDBAGS, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
STAGG INDUSTRIES, INC.,
an Alabama corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TBAC INVESTMENT TRUST,
a Pennsylvania trust
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President   

7



--------------------------------------------------------------------------------



 



         

            TBAC MANAGEMENT COMPANY, L.P.,
a Delaware limited partnership
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TBAC-MASS MERCHANT QUALITY
CONTROL, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
TBAC-ACQUISITION, INC.,
a Delaware corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President       
SUPERIOR MERCHANDISE COMPANY,
a Louisiana corporation
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President     

ACCEPTED as of the date first written above.
BORROWER
TANDY BRANDS ACCESSORIES, INC.

         
By:
  /s/ J.S.B. Jenkins
 
J.S.B. Jenkins    
 
  President and Chief Executive Officer    

8



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
November 13, 2007
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of September 7, 2006, as amended by that certain Limited Waiver and
First Amendment to Amended and Restated Credit Agreement of even date herewith
(the “First Amendment”)among Tandy Brands Accessories, Inc. (“Borrower”), Wells
Fargo HSBC trade Bank, N. A. (“Agent”), Wells Fargo Bank, N.A., and the lenders
specified therein (“Lenders”)(the “Credit Agreement”). Terms which are defined
in the Credit Agreement and which are used but not defined herein shall have the
meanings given them in the Credit Agreement. The undersigned, J.S.B. Jenkins,
Borrower’s President and Chief Executive Officer, hereby certifies in the name,
and on behalf, of Borrower that Borrower has made a thorough inquiry into all
matters certified herein and based upon such inquiry, experience, and the advice
of counsel, does hereby further certify that:
     1. All representations and warranties made by the Borrower in any Loan
Document delivered on or before the date hereof (including, without limitation,
the representations and warranties contained in Section 5 of the Amendment) are
true in all material respects on and as of the date hereof (except to the extent
that such representations and warranties related solely to an earlier date and
except to the extent that the facts upon which such representations are based
have been changed by the transactions contemplated in the Credit Agreement) as
if such representations and warranties had been made as of the date hereof.
     2. No Event of Default (other than the Subject Defaults, as defined in the
First Amendment) exists on the date hereof.
     3. Borrower has performed and complied with all agreements and conditions
required in the Loan Documents to be performed or complied with by it on or
prior to the date hereof.
     IN WITNESS WHEREOF, this instrument is executed by the undersigned as of
the date first above written.

            TANDY BRANDS ACCESSORIES, INC.
      By:   /s/ J.S.B. Jenkins         J.S.B. Jenkins        President and Chief
Executive Officer     

9